Name: Commission Regulation (EEC) No 2249/87 of 28 July 1987 amending Regulation (EEC) No 2707/86 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  consumption;  Europe;  political geography
 Date Published: nan

 No L 207/26 Official Journal of the European Communities 29. 7. 87 COMMISSION REGULATION (EEC) No 2249/87 of 28 July 1987 amending Regulation (EEC) No 2707/86 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 72 (5) thereof, (EEC) No 358/79 Q, as last amended by Regulation (EEC) No 3805/85 (8) ; whereas a reference to imported sparkling wines produced in accordance with those rules should therefore be added to Annex II to Regulation (EEC) No 2707/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 3309/85 (3), as last amended by Regulation (EEC) No 538/87 (4), lays down general rules for the description and presentation of spar ­ kling wines and aerated sparkling wines ; whereas the detailed rules for applying the principles laid down in Regulation (EEC) No 3309/85 are laid down in Commis ­ sion Regulation (EEC) No 2707/86 (*), as amended by Regulation (EEC) No 3378/86 (6) ; Whereas, in the light of experience, it should be made clear that the name of the vendor, where the latter is a person other than the producer, is required only if the sparkling or aerated sparkling wine is held in the name of the vendor with a view to placing it on the market for the purposes of final consumption ; Whereas the term 'producer' and its translation in certain official Community languages are inappropriate for describing sparkling wines ; whereas it should therefore be provided that the name or business name of the producer may be preceded not by the words 'producer' or 'produced by' but by an equivalent term ; Whereas Regulation (EEC) No 3309/85 was amended by Regulation (EEC) No 538/87 as regards the use of the expression 'quality sparkling wine' to describe sparkling wines originating in a third country ; whereas those amendments should be reflected in Regulation (EEC) No 2707/86 ; Whereas the rules governing the production of sparkling wines in the Union of Soviet Socialist Republics and in Romania are such that they may be recognized as equiva ­ lent to those referred to in Title III of Council Regulation Article 1 Regulation (EEC) No 2707/86 is hereby amended as follows : 1 . In Article 3 : (a) the second indent of paragraph 1 is replaced by the following : '  to the vendor, the latter being any natural or legal person not covered by the definition of the "producer" who holds in his own name sparkling wines or aerated sparkling wines with a view to placing them on the market for the purposes of consumption . This shall also apply to associations of the abovementioned natural or legal persons.' ; (b) the first indent of the first subparagraph of para ­ graph 2 is replaced by the following : '  by the words "producer" : or "produced by" or by another equivalent term'. 2. Article 7 (2) is replaced by the following : '2. The sparkling wines originating in a third country where the conditions governing their produc ­ tion have been recognized as equivalent to those referred to in Title III of Regulation (EEC) No 358/79 are listed in Annex II to this Regulation.' 3 . In Article 10 (3), '31 August 1987' is replaced by '31 December 1987'. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7. 1987, p. 26 . (3) OJ No L 320, 29 . 11 . 1985 , p. 9 . (4) OJ No L 55, 25. 2. 1987, p . 4 . 0 OJ No L 246, 30 . 8 . 1986, p . 71 . (6) OJ No L 310, 5 . 11 . 1986, p . 5 . 0 OJ No L 54, 5 . 3 . 1979, p . 130. (8) OJ No L 387, 31 . 12. 1985, p . 39 . 29 . 7 . 87 Official Journal of the European Communities No L 207/27 nian requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product.' 4 . The following is added to Annex II : '6 . Sparkling wines originating in the Union of Soviet Socialist Republics where the competent official body has noted on Document VII that the spar ­ kling wine in question meets Soviet requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product . 7 . Sparkling wines originating in Romania where the official body has noted on Document VII that the sparkling wine in question meets the Roma ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1987. For the Commission Frans ANDRIESSEN Vice-President